Title: Henry Wheaton to James Madison, 26 July 1826
From: Wheaton, Henry
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    New York,
                                
                                July 26, 1826–
                            
                        
                        I have been anxious to find an opportunity of sending to you a copy of my publication respecting Mr Pinkney,
                            and have at last found one through the politeness of Mr Todd. I handed to that gentleman a copy, a few day since, which he
                            undertook to transmit to you.
                        I have only to regret that I had not an opportunity of embodying in the work more of the history of the
                            times, which would have taken more liesure than I had to bestow upon it. I hope, however, that I have not exceeded the
                            proper limits of the discretion confided to me in using the papers you were so kind as to send me. With my most respectful
                            compliments to Mrs Madison, I remain your very ob’t Serv’t,
                        
                            
                                H. Wheaton
                            
                        
                    